NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted July 24, 2013*
                                    Decided July 26, 2013

                                           Before

                              RICHARD A. POSNER, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 13-1707

PETER GAKUBA,                                     Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                  Western Division.
       v.
                                                  No. 13-CV-50112
KATE C. KURTZ, et al.,
     Defendants-Appellees.                        Frederick J. Kapala,
                                                  Judge.

                                         ORDER

       Peter Gakuba appeals the district court’s dismissal of his suit against law
enforcement personnel from the Winnebago County State’s Attorney’s Office and others
who participated in a criminal investigation of him that led to sexual abuse charges, which
remain pending. Many of the claims and named defendants duplicate those identified in
another suit that was the subject of our prior opinion. Gakuba v. O’Brien, 711 F.3d 751 (7th

       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the briefs and the record, we have concluded
that oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See FED. R. APP. P. 34(a)(2)(C).
No. 13-1707                                                                              Page 2

Cir. 2013). In this new suit Gakuba invokes the Video Privacy Protection Act (VPPA), 18
U.S.C. § 2710, to enjoin the defendants from introducing evidence into his criminal case that
was obtained from his video rental records. Because the VPPA does not authorize such
relief, we affirm.

       As we recounted in our prior opinion, a runaway teenager accused Gakuba of
kidnapping and raping him in Rockford, Illinois. Gakuba alleged that police barged into his
Rockford hotel room without a warrant, seizing his wallet and other items; according to
Gakuba, the police acted after obtaining his video rental records from Hollywood Video to
corroborate the accuser’s story that he had watched videos in Gakuba’s room. Gakuba was
charged in Winnebago County Circuit Court with aggravated sexual abuse; those charges
are pending.

        In both suits Gakuba asserted claims under the VPPA. In his prior suit, in addition
to asserting various constitutional claims under 42 U.S.C. § 1983, he sought damages from
Hollywood Video for knowingly disclosing his video rental records to the police without a
warrant. 18 U.S.C. § 2710(a)(4), (b). We concluded that these allegations stated a claim
under the VPPA, vacated the judgment, and remanded for further proceedings; that claim
is pending along with his constitutional claims. In this second suit, Gakuba renewed many
of the same claims, but also sought an injunction barring the state in the criminal
proceedings from submitting evidence stemming from his video rental records. The district
court screened the case under 28 U.S.C. § 1915(e)(2)(b)(ii), noted that the claims arose out of
the same transaction or occurrence as those pending in his first case, and dismissed the
complaint as duplicative.

        On appeal Gakuba maintains that his VPPA claim should not have been dismissed
as duplicative because he now seeks injunctive relief instead of money damages. But
Gakuba’s complaint suffers from a larger defect: the VPPA authorizes equitable relief only
to the extent that it prevents or stops video tape service providers from disclosing a
consumer’s video rental records, 18 U.S.C. § 2710(b), (c)(2)(D); Sterk v. Redbox Automated
Retail, LLC, 672 F.3d 535, 536 (7th Cir. 2012); nothing in the VPPA authorizes Gakuba to
enjoin state officials from disclosing his video records. Daniel v. Cantrell, 375 F.3d 377, 384
(6th Cir. 2004). And though one provision of the VPPA does provide that a consumer’s
video rental records “shall not be received in evidence in any trial” including those in state
courts, 18 U.S.C. § 2710(d), that provision is a rule of evidence—not a basis for a private
cause of action. Daniel, 375 F.3d at 384–85.

                                                                                   AFFIRMED